UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6371


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHNNY ELIAS GONZALEZ, a/k/a Solo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:08-cr-00134-RJC-DSC-18;
3:19-cv-00043-FDW)


Submitted: July 31, 2019                                          Decided: August 20, 2019


Before DIAZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Elias Gonzalez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Johnny Elias Gonzalez appeals the district court’s order denying relief on

Gonzalez’s petition for writs of coram nobis and/or audita querela. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court.    United States v. Gonzalez, Nos. 3:08-cr-00134-RJC-DSC-18;

3:19-cv-00043-FDW (W.D.N.C. filed Feb. 1, 2019; entered Feb. 5, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2